Citation Nr: 0408936	
Decision Date: 04/07/04    Archive Date: 04/16/04	

DOCKET NO.  95-27 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension (with headaches).   

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.   

3.  Entitlement to service connection for a heart murmur.   

4.  Entitlement to service connection for pleurisy.   

5.  Entitlement to service connection for tuberculosis.   

6.  Entitlement to service connection for a chronic back 
disorder.   

7.  Entitlement to service connection for a bilateral knee 
disorder.   

8.  Entitlement to service connection for a disorder 
characterized by blurred vision.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
January 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In a rating decision of June 1974, of which the veteran was 
informed that same month, and with which he voiced no 
disagreement, the RO denied entitlement to service connection 
for hypertension with associated headaches, and an acquired 
psychiatric disorder.  Since the time of that decision, the 
veteran has submitted additional evidence in an attempt to 
reopen his claims.  The RO found that such evidence was new 
and material, but continued its denial of service connection 
for hypertension with headaches and an acquired psychiatric 
disorder.  However, despite the determination reached by the 
RO, the Board must first find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 
05-92.

In April 1995, the veteran's claim for service connection for 
post-traumatic stress disorder was received.  While that 
issue has, in part, been addressed in the context of a 
Supplemental Statement of the Case, a formal rating decision 
denying entitlement to service connection for post-traumatic 
stress disorder has not yet been issued.  Accordingly, the 
issue of entitlement to service connection for post-traumatic 
stress disorder is not properly before the Board.  

The Board further notes that, in a rating decision of October 
1997, the RO denied entitlement to service connection for 
liver disease, claimed as secondary to alcohol abuse.  The 
veteran subsequently voiced his disagreement with that 
determination, with the result that, in January 2000, a 
Statement of the Case on the issue of service connection for 
a chronic liver disorder was issued.  Subsequent to that 
action, the veteran, in correspondence of July 2000, 
indicated that he did not wish to pursue the issue of service 
connection for a chronic liver condition.  Accordingly, that 
issue is not currently before the Board for appellate review.  
To the extent that the veteran's testimony at an RO hearing 
in December 2002 addressed the issue of service connection 
for a chronic liver disorder, that testimony may represent an 
attempt to "reopen" the veteran's claim for service 
connection for that disability, and such matter is referred 
to the RO for appropriate action.  

Finally, for reasons which will become apparent, the issues 
of entitlement to service connection on a de novo basis for 
hypertension and an acquired psychiatric disorder, as well as 
for a heart murmur, pleurisy, a chronic back disorder, and a 
bilateral knee disability will be the subjects of the REMAND 
portion of this decision.   The appeals as to these issues 
are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.



FINDINGS OF FACT

1.  In a rating decision of June 1974, the RO denied 
entitlement to service connection for essential hypertension 
with headaches.  

2.  Evidence received since the time of the RO's June 1974 
decision denying entitlement to service connection for 
essential hypertension with headaches is neither duplicative 
nor cumulative, and is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  In a decision of June 1974, the RO denied entitlement to 
service connection for an acquired psychiatric disorder.  

4.  Evidence received since the time of the RO's June 1974 
decision denying entitlement to service connection for an 
acquired psychiatric disorder is neither duplicative nor 
cumulative, and is of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  

5.  Tuberculosis is not shown to have been present in 
service, or at any time thereafter.  

6.  A disorder characterized by blurred vision is not shown 
to have been present in service, or, to the extent that it 
currently exists, for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.  


CONCLUSIONS OF LAW

1.  The decision of the RO in June 1974 denying the veteran's 
claim for service connection for essential hypertension with 
headaches is final.  38 U.S.C.A. §§ 1110, 7105 (West 2002).  

2.  Evidence received since the RO denied entitlement to 
service connection for essential hypertension with headaches 
in June 1974 is both new and material, and sufficient to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

3.  The decision of the RO in June 1974 denying the veteran's 
claim for service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. §§ 1110, 7105 (West 2002).  

4.  Evidence received since the RO denied entitlement to 
service connection for an acquired psychiatric disorder in 
June 1974 is both new and material, and sufficient to reopen 
the veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

5.  Tuberculosis was not incurred in or aggravated by active 
military service, nor may active tuberculosis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

6.  A disorder characterized by blurred vision was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the case at hand, only after the initial rating action in 
1993 did the agency of original jurisdiction (AOJ or RO) 
provide notice to the claimant regarding the duty under the 
VCAA to notify him of the evidence he must provide, and the 
evidence which the VA would obtain on his behalf.  
Specifically, letters dated in June 2002 and December 2003, 
provided the veteran with opportunities to submit evidence, 
notified him of what evidence the VA had secured, what 
evidence was still required to substantiate his claim, 
provided a notice of who was responsible for securing the 
evidence, and advised him to submit any information or 
evidence in his possession.  The veteran was also provided 
with a Statement of the Case in February 1995 and a 
Supplemental Statement of the Case in December 2003, which 
apprised him of VA actions and pertinent laws in his case.   

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.  In the case at hand, the claimant was provided 
every opportunity to submit evidence, and to attend a hearing 
at the RO before a hearing officer, or before a Veterans Law 
Judge at the RO, or in Washington, D. C.  In point of fact, 
the veteran offered testimony in support of his claims at a 
hearing before a hearing officer in December 2002.  He has 
been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence the VA would secure on his 
behalf.  The veteran was given ample time to respond.  Hence, 
notwithstanding Pelegrini, to allow the appeal to continue 
would not be prejudicial error to the claimant.  

Furthermore, the Board notes that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In this regard the Board notes that the 
evidence includes service medical records, VA and private 
treatment records, and VA medical examination reports.  Under 
the facts of this case, "the record has been fully developed" 
with respect to requests to reopen the previously denied 
claims of entitlement to service connection for hypertension 
and a psychiatric disorder, as well as his claims for service 
connection for tuberculosis and blurred vision, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Thus, adjudication 
of these claims poses no risk of prejudice to the veteran.  
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA does not require remand where VA thoroughly 
discussed factual determinations leading to conclusion and 
evidence of record provides plausible basis for factual 
conclusions, and where development of the evidence was as 
complete as was necessary for a fair adjudication of the 
claims, because the VCAA had not changed the benefit-of-the-
doubt doctrine); and Bernard v. Brown, 4 Vet. App. 384 
(1993).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes it should proceed, as specific notice as to which 
party could or should obtain which evidence has, in effect, 
been provided, and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The claimant has had sufficient notice of the type 
of information needed to support his claims, and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by the applicable 
provisions, including the VCAA, has been satisfied with 
respect to the issues on appeal.  Accordingly, appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  




Factual Background

Service medical records received in May 1974 are negative for 
evidence of an acquired psychiatric disorder, tuberculosis, 
or blurred vision.

In a rating decision of June 1974, the RO denied entitlement 
to service connection for essential hypertension with 
headaches, as well as for an acquired psychiatric disorder.  
During the course of that decision, the RO determined that, 
based on a report of Medical Board proceedings, the veteran 
was well until July 1973, at which time he developed signs 
and symptoms of frontal headaches, dizziness, and intolerance 
to heat.  The veteran was noted to have hypertension, with a 
blood pressure of 156/96.  Since that time, he had frequently 
been seen with similar complaints, and continued blood 
pressures of 150/100.  

The veteran's past history indicated that, at the time of his 
initial induction examination, his blood pressure was 
186/100, with subsequent twice-daily blood pressures within 
normal limits for three consecutive days.  On examination at 
the Philadelphia Naval Hospital, the veteran's blood pressure 
was 155/85, 145/85, 165/85, and 150/90.  He was begun on 
antihypertensive therapy, with a resulting blood pressure of 
140/85.  The veteran was subsequently discharged from service 
for hypertension, which was considered to have existed prior 
to his entry upon active service.  Also noted during the 
course of the June 1974 rating decision was that service 
medical records were negative for any evidence of treatment 
of a nervous condition in service.  Based on such findings, 
the RO denied entitlement to service connection for 
hypertension (with accompanying headaches) on the basis that 
such disability preexisted the veteran's service, and was not 
aggravated over and above the preservice level of disability.  
The RO additionally denied service connection for an acquired 
psychiatric disorder, on the basis that such a disability was 
not shown by the evidence of record.  

A private medical record dated in April 1975 was significant 
for a diagnosis of hypertension, "probably essential."  

A private record of hospitalization covering the period from 
September to October 1985 reveals that the veteran was 
hospitalized at that time in a state of depression, 
accompanied by psychomotor agitation, anxiety, and insomnia.  
The pertinent diagnosis was bipolar affective disorder, mixed 
type.  

At the time of a VA general medical examination in March 
1986, the veteran stated that he had been discharged from 
service for essential hypertension.  Blood pressure 
measurements were 150/100 in the sitting position, 168/106 in 
the recumbent position, and 160/98 in the standing position.  
The pertinent diagnosis was essential hypertension.  Also 
noted was a diagnosis of "anxiety."  

On VA psychiatric examination in March 1986, it was noted 
that the veteran had previously been hospitalized in a 
private medical facility for what was described as a mixed-
type bipolar affective disorder.  On mental status 
examination, the veteran was well-oriented, as well as 
relevant, coherent, and cooperative.  While somewhat anxious, 
he talked continuously regarding his explosiveness and 
difficulties with his hypertension, as well as headaches, and 
blurred vision.  At the time of examination, there was no 
evidence of any delusions.  The pertinent diagnosis was 
mixed-type bipolar affective disorder.  

In correspondence of September 1992, a private physician 
indicated that he had been treating the veteran for 
hypertension since 1988.

In correspondence of September 1992, another of the veteran's 
private physicians indicated that he had been treating the 
veteran for hypertension since October 1991.  According to 
that physician, the veteran had been hypertensive since the 
age of 19 or 20.  

In correspondence of March 1993, a VA psychologist wrote that 
the veteran was currently receiving treatment for an 
agoraphobic condition and depression.  

On VA cardiovascular examination in May 1993, the veteran's 
blood pressure was 190/90 in the sitting, lying, and standing 
positions.  The diagnosis was essential hypertension, 
controlled with medication.  

On VA general medical examination, likewise conducted in May 
1993, the veteran gave a history of high blood pressure since 
the time of his active service.  Additionally noted was a 
history of pulmonary infection in 1972, with a positive PPD.  
Presently, the veteran complained of shortness of breath, 
with accompanying nervousness, headaches, and dizziness at 
times.  Also noted were problems with panic attacks.  On 
physical examination, there was evidence of a mild visual 
deficit.  The veteran's pulse rate was 100 per minute in the 
sitting and standing positions, with blood pressure of 190/90 
in both positions.  Noted at the time of examination was that 
the veteran smoked 1/2 pack of cigarettes per day.  Breath 
sounds were normal, and no rhonchi or rales were in evidence.  
The pertinent diagnoses were psychiatric disorder, and 
hypertension.  

On VA psychiatric examination in May 1993, it was noted that 
the veteran had previously been hospitalized in 1979 for 
massive depression resulting from a separation from his 
family.  On mental status examination, the veteran tended to 
ramble and respond very slowly.  His mood was mildly 
depressed, and he communicated with some difficulty.  At the 
time of examination, there was no evidence of any specific 
anxiety syndrome or suicidal ideation.  Nor was any psychotic 
manifestation in evidence.  The veteran was mostly oriented 
and alert, and was reasonably cooperative.  Memory, 
intelligence, general information, and calculation were 
borderline.  Proverb interpretation, differentiation of 
similar things, and judgment in a specific situation were 
similarly described as borderline.  The pertinent diagnosis 
was chronic alcohol dependence.  

A private medical record from the New York State Department 
of Social Services was significant for a diagnosis of panic 
disorder.  

On VA psychiatric examination in August 1993, it was noted 
that the veteran's claims folder, as well as his medical 
records, were available, and had been reviewed.  The 
pertinent diagnoses were history of drug and alcohol abuse, 
chronic, in remission one year; and personality disorder, not 
otherwise specified.  Noted at the time of examination was 
that diagnoses of chronic psychosis and an affective disorder 
could not be supported by present psychiatric symptomatology.  

Received in late 1993 were copies of various service clinical 
records not previously a part of the veteran's claims folder.  
In an entry of early July 1973, the veteran's vision was 
described as "OK."  Approximately one week later, it was 
noted that the veteran had had no TB contact.  Reportedly, a 
PPD in December 1972 was negative.  Approximately six days 
later, the veteran was seen for a complaint of a mild anxiety 
reaction, in conjunction with hypertension.  In an entry of 
August 1973, it was noted that an examination revealed no 
abnormalities of the veteran's eye grounds.  A MEDEVAC 
summary of September 1973 was similarly negative for any 
abnormality of the veteran's eye grounds.  

A VA medical record dated in January 1997 was significant for 
a diagnosis of panic attacks.  

A VA outpatient treatment record dated in October 1998 
reflected a clinical assessment of suspected glaucoma, as 
well as a chorioretinal scar, vitreal condensation, and 
myopia/presbyopia.  

During the course of VA outpatient treatment in October 2000, 
it was once again noted that the veteran was suspect for 
glaucoma.  Also noted was an area of chorioretinal atrophy, 
in conjunction with myopia, astigmatism, and presbyopia.  

On VA pulmonary examination in September 2001, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  When questioned, the veteran gave a history of 
pneumonia, with a negative PPD in service.  Further noted was 
the presence of an abnormal chest X-ray in service.  
According to the veteran, he had been a tuberculin reactor 
since approximately 1993.  

On physical examination, pulmonary function testing was 
within normal limits.  The pertinent diagnoses were pneumonia 
in service, with pleural effusion; and tuberculin reactor, 
1993.  

On VA ophthalmologic examination in September 2001, it was 
once again noted that the veteran's claims folder was 
available, and had been reviewed.  According to the veteran, 
he had no history of any past eye injury or surgery.  Nor was 
there any family history of eye disease.  On physical 
examination, visual fields were full, as was motility.  The 
veteran's eyelids were clear, as were both corneas.  
Examination of the conjunctivae revealed the presence of 
watery cysts in the area of the inferior fornices in both 
eyes.  The pertinent diagnoses were myopia, presbyopia, and 
good corrected vision.  Also noted was that the veteran's 
eyes appeared healthy.  

On VA cardiovascular/hypertension examination in September 
2001, the veteran's claims folder was available, and was 
reviewed.  When questioned, the veteran gave a history of 
hypertension since 1972.  Also noted was that the veteran had 
been a tuberculin reactor since approximately 1993, and was 
on prophylaxis.  On physical examination, the veteran 
complained of intermittent blurred vision, as well as 
shortness of breath, and intermittent chest spasms.  Also 
noted was a chronic productive cough, accompanied by wheezing 
with overexertion.  The veteran's blood pressure was 160/100, 
with a heart rate of 100.  The pertinent diagnosis was 
hypertension, on multiple medications.  

A VA psychiatric examination conducted in September 2001 was 
significant for diagnoses of specific phobia and a depressive 
disorder, not otherwise specified.  

VA outpatient treatment records covering the period from 
September 2001 to August 2002 show treatment during that time 
for various medical problems.  In an entry of March 2002, the 
veteran was described as alert and oriented, though somewhat 
watchful and hostile.  The diagnostic impressions were 
anxiety disorder, and personality disorder, not otherwise 
specified.  

In correspondence of September 2002, the veteran's private 
physician indicated that he had been treating the veteran 
for, among other things, hypertension.  

In correspondence of December 2002, the veteran's mother 
wrote that, prior to entering the Marine Corps, the veteran 
had been in good health.  However, during service, his health 
had begun to fail, as exemplified by problems with 
hypertension and dizziness.  

In correspondence of late December 2002, the veteran's 
private physician wrote that he had reviewed the veteran's 
military health record, which showed that, when examined for 
induction, the veteran had six acceptable blood pressure 
readings.  However, subsequent to that time, he had developed 
elevated blood pressure readings, including 49 high readings 
between July 2 and July 28, 1973.  In addition, the veteran 
was symptomatic with headaches and dizziness.  According to 
the veteran's physician, he (i.e., the veteran), had no prior 
history of hypertension and no family history of 
hypertension.  Based on such evidence, and in contradiction 
of the conclusion reached by the Medical Board in service, 
the veteran's physician was of the opinion that the veteran's 
hypertension was "service connected."  

VA outpatient treatment records covering the period from 
December 2002 to October 2003 show treatment during that time 
for the veteran's psychiatric problems.  

During the course of an RO hearing in December 2002, the 
veteran offered testimony regarding the nature and etiology 
of his claimed disabilities.  

In January 2004 the veteran submitted a statement from his 
treating psychologist, for which he waived RO consideration.  
The statement notes the veteran recalled traumatic events in 
service.  The psychologist indicated that if those events 
described were true, then the veteran's current anxiety and 
PTSD symptoms would likely be related to service. 

Analysis

Whether New and Material Evidence Has Been Submitted to 
Reopen Claims of Entitlement to Service Connection for an 
Acquired Psychiatric Disorder and Essential Hypertension 
(With Headaches)

The veteran in this case seeks service connection for, among 
other things, essential hypertension with headaches and an 
acquired psychiatric disorder.  In that regard, service 
connection maybe granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
decision (absent disagreement by the veteran within one 
year), is final.  38 U.S.C.A. § 7105 (West 2002).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).  Here, the veteran's application to reopen 
his previously denied claims of entitlement to service 
connection for hypertension and an acquired psychiatric 
disorder were filed in 1993, and as such, the prior version 
of 38 C.F.R. § 3.156(a) applies to this claim.  See 38 C.F.R. 
§ 3.156(a) (2003).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration, and, by itself, or in conjunction with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156 (2001).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  Hodge at 1363.  In determining whether new and 
material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In the present case, at the time of the prior RO decision in 
June 1974, it was determined that the veteran's essential 
hypertension preexisted his entry upon active service, and 
was not aggravated therein.  While in service, the veteran's 
blood pressure was somewhat elevated, at the time of his 
initial induction examination, his blood pressure was 
similarly elevated (186/100).  At the time of admission to 
the Philadelphia Naval Hospital, the veteran's blood pressure 
readings were 155/85, 145/85, 165/85, and 150/90.  Also noted 
was that the veteran's service medical records showed no 
evidence of any treatment for an acquired psychiatric 
disorder.  Based on such evidence, the RO denied service 
connection for hypertension as preexisting active service, 
with no aggravation over and above the preservice level of 
disability.  Service connection for an acquired psychiatric 
disorder was denied on the basis that no such disability was 
shown during the veteran's period of active service.  The 
veteran voiced no disagreement with the June 1974 denial of 
benefits, which has now become final.  

Evidence received since the time of the aforementioned RO 
decision, consisting of numerous VA and private treatment 
records and examination reports, as well as the veteran's 
hearing testimony, is "new" in the sense that it was not 
previously of record, and at least arguably "material."  In 
that regard, since the time of the June 1974 rating decision, 
there have been received additional service clinical records 
showing a complaint, in July 1973, of a "mild anxiety 
reaction."  Various other records reflect diagnoses of a 
bipolar affective disorder, depressive disorder, and panic 
disorder, diagnoses which were not of record at the time of 
the June 1974 decision denying entitlement to benefits.  

Regarding the veteran's claim for service connection for 
essential hypertension, the Board notes that, since the time 
of the aforementioned rating decision, the veteran has 
received continuing treatment for his hypertension.  
Moreover, in correspondence of late December 2002, the 
veteran's private physician, following a review of the 
veteran's military health records, offered his opinion (in 
contradiction to the conclusion of the Medical Board) that 
the veteran's hypertension should be "service connected."  
This was reportedly based upon the presence of six acceptable 
blood pressure readings at the time of the veteran's 
induction, with subsequent elevated blood pressure readings 
between July 2 and July 28, 1973.  Based on his review of the 
veteran's records, the veteran's private physician was of the 
opinion that the veteran had no prior history of 
hypertension.  Nor was there any family history of 
hypertension.  

Based on a review of the aforementioned evidence, the Board 
is of the opinion that, when taken in conjunction with the 
veteran's testimony, it provides, at a minimum, a "more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability," specifically, his 
current hypertension and psychiatric disability.  Under such 
circumstances, the Board finds that new and material evidence 
sufficient to reopen the veteran's claims for service 
connection for those disabilities has been presented, and 
that the claims are, therefore, reopened.  

Service Connection for Tuberculosis and Blurred Vision

Turning to the issues of service connection for tuberculosis 
and blurred vision, the Board notes that such benefits may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Moreover, where a 
veteran served 90 (ninety) days or more during a period of 
war, and active tuberculosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  

In the present case, service medical records are negative for 
evidence of either tuberculosis or blurred vision.  In that 
regard, in an entry of early July 1973, it was noted that the 
veteran's vision was "OK."  Moreover, a subsequent clinical 
entry was to the effect that the veteran had had "no TB 
contact."  At the time of a MEDEVAC summary in September 
1973, the veteran's eye grounds were described as showing no 
abnormalities.  In point of fact, the earliest clinical 
indication of the potential presence of a chronic eye 
disorder of any kind is revealed by a VA general medical 
examination dated in May 1993, almost 20 years following the 
veteran's discharge from service, at which time there was 
noted the presence of a mild visual deficit.  Subsequent 
clinical records, while showing evidence of "suspect" 
glaucoma and chorioretinal atrophy, fail to demonstrate any 
relationship between those disabilities and any incident or 
incidents of the veteran's period of active military service.  
Moreover, while according to the veteran, he has been 
described as a "tuberculin reactor," there is no indication 
that he has ever suffered from tuberculosis.

The Board acknowledges that, on a number of occasions 
subsequent to service, the veteran received diagnoses of 
myopia and/or presbyopia.  However, those disabilities are 
not appropriate subjects for a potential grant of service 
connection under the applicable law and regulations.  See 
38 C.F.R. § 3.303(c) (2003).  While on VA 
cardiovascular/hypertension examination in September 2001, 
the veteran complained of intermittent blurred vision, there 
is no indication that the veteran currently suffers from a 
disorder characterized by such symptomatology which is in any 
way the result of his period of active service.  Nor has it 
been demonstrated that, either in service or thereafter, the 
veteran has received a diagnosis of tuberculosis.  Under such 
circumstances, the veteran's claims for service connection 
for tuberculosis and blurred vision must be denied.  

In reaching the above determinations, the Board has given due 
consideration to the veteran's  testimony given at the time 
of an RO hearing in December 2002.  Such testimony, while 
informative, is regrettably not probative when taken in 
conjunction with the entire objective evidence presently on 
file.  The Board does not doubt the sincerity of the 
veteran's statements.  Those statements, however, in and of 
themselves, do not provide a persuasive basis for a grant of 
the benefits sought in light of the evidence as a whole.  

 
ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for hypertension 
with headaches, and to this extent the appeal as to that 
matter is granted.  

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, and to this extent the appeal as to 
that matter is granted.  

Service connection for tuberculosis is denied.  

Service connection for a disorder characterized by blurred 
vision is denied.  


REMAND

Having determined that new and material evidence has been 
submitted sufficient to reopen the veteran's previously-
denied claims for service connection for an acquired 
psychiatric disorder and hypertension with headaches, the 
Board must now proceed to a de novo review of all pertinent 
evidence of record.  That evidence, however, raises some 
question as to the exact nature and etiology of the veteran's 
current hypertension and psychiatric disability.  

In that regard, during the course of a MEDEVAC summary in 
August 1973, it was noted that the veteran's mother had 
hypertension.  Also noted was a blood pressure reading of 
186/100 on the veteran's induction physical examination.  
Reportedly, a three-day, twice a day blood pressure 
evaluation following the veteran's induction examination 
showed blood pressure readings within normal limits.  At the 
time of Medical Board proceedings in December 1973, it was 
noted that the veteran's past family history was significant, 
and that his mother, maternal grandfather, and aunt were all 
hypertensive.  On physical examination, the veteran's blood 
pressure on the right arm was 155/85 in the supine position, 
and 145/85 in the standing position.   On the veteran's left 
arm, his blood pressure was 165/85 in the supine position, 
and 150/90 standing.  Given the veteran's family history in 
conjunction with clinical findings, it was determined that 
the veteran's hypertension preexisted his period of active 
service, with no evidence of aggravation therein.  

As noted above, the veteran's private physician, in 
correspondence of December 2002, stated that, in 
contradiction of Medical Board findings, he was of the 
opinion that the veteran's hypertension should be service 
connected.  This opinion was offered following a review of 
the veteran's military health record, with specific reference 
to six reportedly acceptable blood pressure readings at the 
time of induction.  Under such circumstances, the Board is of 
the opinion that further development of the evidence is 
required prior to a final adjudication of the veteran's claim 
for service connection for hypertension with headaches.  

As regards the veteran's claim for service connection for an 
acquired psychiatric disorder, the Board notes that, at the 
time of the aforementioned rating decision in June 1974, it 
had yet to be demonstrated that the veteran suffered from a 
psychiatric disability of any kind.  However, recently 
submitted service clinical records indicate that, in July 
1973, while in service, the veteran was seen for what was 
described at that time as a mild anxiety reaction.  
Subsequent VA and private records reveal that the veteran has 
received varying psychiatric diagnoses, including mixed 
bipolar affective disorder, depressive disorder, and panic 
disorder.  What is unclear at this time is whether any of 
these disabilities are in any way related to the veteran's 
inservice anxiety reaction.  

Turning to the issue of service connection for a heart 
murmur, the Board notes that, during the course of an 
inservice medical examination in September 1973, there was 
noted a blowing systolic murmur over the aortic and mitral 
valve areas of the veteran's heart.  Radiographic examination 
of the veteran's chest conducted at that time revealed a 
globular configuration of the heart, with a prominent aortic 
arch.  Subsequent to discharge, the veteran has on varying 
occasions been described as either having or not having a 
detectable heart murmur.  Notwithstanding such findings, it 
is unclear at this time whether the veteran's heart murmur, 
if indeed present, represents a service incurred disability 
as opposed to a congenital or developmental abnormality which 
existed prior to the veteran's active service.  Accordingly, 
further development will be undertaken in an attempt to 
answer this question.  

As regards the veteran's claim for service connection for 
pleurisy, the Board observes that, while in service, there 
was noted radiographic evidence of a marked tenting of the 
veteran's left posterior hemidiaphragm, with a subsequent 
smaller size left lower lobe.  On VA pulmonary examination in 
September 2001, radiographic studies showed evidence of a 
blunting of the left costophrenic angle consistent with 
pleural fibrosis.  However, pulmonary function testing 
conducted at that time was entirely within normal limits.  
The diagnosis given was of pneumonia in service, with pleural 
effusion.  Based on such findings, the Board is unsure 
whether the veteran currently suffers from a chronic 
"pleurisy" which is in some way related to his period of 
active military service.  

Turning to the issues of service connection for chronic back 
and knee disabilities, the Board observes that, while in 
service, the veteran was seen for right knee pain, as well as 
tenderness in the lumbosacral area of his spine, described at 
the time as "muscle strain."  Following VA orthopedic 
examination(s) in September 2001, the examiner was of the 
opinion that the veteran's current knee condition was related 
to "injuries in service," and that his current back problems 
were as likely as not related to "trauma" in service.  The 
Board notes that, based on a review of available service 
medical records, it is unclear whether inservice trauma did, 
in fact, lead to later problems with the veteran's low back 
and knees.  Accordingly, further development in this area 
will be undertaken prior to a final adjudication of those 
claims.  

In light of the aforementioned, the case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C. for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2003, the date of the 
most recent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
additional VA cardiovascular, 
psychiatric, pulmonary, and orthopedic 
examinations in order to more accurately 
determine the exact nature and etiology 
of his current hypertension (with 
accompanying headaches), psychiatric 
disorder, back disability, and bilateral 
knee disorder, as well as his claimed 
heart murmur and "pleurisy."  The RO is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claims.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
cardiovascular examination, the examiner 
should specifically comment as to whether 
the veteran currently suffers from a 
heart murmur, and, if so, whether that 
disability is as likely as not the result 
of, or in any way related to, the 
veteran's period of active military 
service, as opposed to a congenital 
and/or developmental abnormality 
unrelated to service.  Regarding the 
veteran's hypertension, an opinion is 
requested as to whether that disability 
clearly and unmistakably preexisted the 
veteran's active service.  Should it be 
determined that the veteran's 
hypertension did, in fact, preexist his 
entry upon active service, an additional 
opinion is requested as to whether that 
disability underwent a permanent increase 
in severity during said period of active 
service.  

Following completion of the psychiatric 
examination, the examining psychiatrist 
should specifically comment as to the 
nature of the veteran's current 
psychiatric disability.  Should it be 
determined that the veteran does, in 
fact, suffer from a chronic psychiatric 
disorder, an additional opinion is 
requested regarding whether that 
disability as likely as not had its 
origin during the veteran's period of 
active military service, including as a 
result of the aforementioned mild anxiety 
reaction.  

Following completion of the pulmonary 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
"pleurisy" and, if so, whether that 
disorder is as likely as not the result 
of some incident or incidents of the 
veteran's period of active military 
service.  

Finally, following completion of the 
orthopedic examination, the examiner 
should specifically comment as to whether 
the veteran currently suffers from 
chronic back and/or knee pathology, and, 
if so, whether such pathology is as 
likely as not the result of some incident 
or incidents of the veteran's period of 
active military service.  In offering 
this opinion, the orthopedic examiner 
should address the fact that the first 
objective evidence of either back or knee 
pathology is at a point in time many 
years removed from the veteran's 
discharge from service, and that, on at 
least two occasions, the veteran suffered 
on-the-job injuries to his lower back.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination reports.  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  

4.  The RO should then review the 
veteran's claims for service connection 
for the disabilities at issue.  Should 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Courts of Appeals for 
Veterans Claims and the Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHY A. BANFIELD	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



